Title: To Benjamin Franklin from John Paul Jones, 24 November 1780
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir,
L’Orient Novr. 24. 1780
I this day received a Letter from M. Gourlade of which the enclosed is an Extract. In consequence I have written the within Letters to the new Minister of the Marine and to M. de Chaumont reclaiming Payment of Prize Money &c. for the Ships Bon Homme Richard and Alliance, while Under my Command last Year.— If you think these Letters suitable to the Occasion, I beg your influence to Support them.
I am ever, with the most profound Esteem and Respect Your Excellencies Most Obliged and most humble Servant
Jno P Jones
His Excellency B. Franklin Esqr. American Minister, France &ca.
 
Notation: Capt. Jones. Nov 24. 1780
